Filed 2/10/22
                      CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                DIVISION TWO


 In re CESAR G., a Person Coming
 Under the Juvenile Court Law.
 THE PEOPLE,
         Plaintiff and Respondent,
 v.
                                              A161171
 CESAR G.,
         Defendant and Appellant.             (Contra Costa County
                                              Super. Ct. No. J20-00130)



       After Cesar G. pleaded no contest to allegations of alcohol-related
reckless driving, he was adjudged a ward of the court and placed on probation
subject to a number of conditions, including that he submit to warrantless
searches for alcohol and controlled substances and attend DUI programs. On
appeal, Cesar challenges the warrantless search condition. He also
challenges the juvenile court’s separate order that he must pay the cost for
attending the DUI-related programs. We conclude that it was error to make
Cesar liable for these costs, but will otherwise affirm the judgment.
                FACTUAL AND PROCEDURAL BACKGROUND
       We draw our summary of the facts from the probation department’s
report. Shortly after 1:00 a.m. on a January morning, California Highway
Patrol officers responded to a report of a traffic collision. The officers found
Cesar, who was then 17 years old and who did not have a driver’s license,

                                        1
standing by a car which was badly damaged and blocking traffic. He told the
officers he had drunk five beers at a friend’s house and was driving at about
80 miles per hour when the collision occurred.1 Cesar’s friend, also age 17,
was a passenger in the vehicle. Cesar said he was not sure what had
happened: the steering wheel turned by itself and the vehicle hit a wall, and
he tried to use the brakes, but they did not work. The officers observed that
Cesar’s eyes were red and watery, his speech was slurred, and he smelled of
alcohol, and when he failed to satisfactorily perform field sobriety tests, he
was placed under arrest. A breath test taken at about 2:00 a.m. revealed
that his blood alcohol content was 0.128 percent. Cesar later admitted that
he had taken his mother’s car without permission and had declined his
parents’ calls during the night of the collision.
      The Contra Costa County District Attorney filed a juvenile wardship
petition under Welfare and Institutions Code2 section 602, alleging Cesar
committed three misdemeanors: driving under the influence of alcohol (Veh.
Code, § 23152, subd. (a)); driving with a 0.08 or higher blood alcohol content
(id., § 23152, subd. (b)); and driving without a license (id., § 12500, subd. (a)).
      As part of a negotiated disposition, Cesar admitted an amended count
four—reckless driving involving alcohol (Veh. Code, §§ 23103/23103.5)—and
the remaining counts were dismissed.
      At the dispositional hearing, Cesar was adjudged a ward of the court
with no termination date and placed on probation in his parents’ home,
subject to various terms. He timely appealed.


      1Cesar later told a probation officer that it was 12 beers, not five, and
he had been drinking at a park.
      2Statutory references are to the Welfare and Institutions Code unless
otherwise specified.


                                         2
                                DISCUSSION
A.    Search Condition
      Cesar argues that the condition of probation requiring him to submit to
warrantless searches for alcohol or controlled substances is unreasonable
under People v. Lent (1975) 15 Cal.3d 481 (Lent) and In re Ricardo P. (2019) 7
Cal.5th 1113 (Ricardo P.), as well as unconstitutionally overbroad. We
conclude that the condition meets the requirements of Lent and Ricardo P.,
and decline to reach the constitutional issue because it has been forfeited.
      1.    Additional Background
      The probation department recommended that Cesar be subject to a
search condition that would require him to submit his person, property, any
vehicle under his control, and his residence, to search and seizure by any
peace officer at any time with or without a warrant. Cesar’s counsel objected
to the condition, saying, “I don’t think that a four-way search clause is
necessary or is really legal. I’d be objecting under In re Ricardo P. and Lent.
I’m not sure why we would need to be able to search Cesar’s home given this
first-time misdemeanor.”
      The probation officer responded that the recommended condition was
appropriate and stated, “The minor was drinking and driving, and one of the
requirements is for us is to make sure that he is not using any kind of
substances. So we would need to search his property, whether it’s in his
home, his vehicle, his possessions, to make sure he doesn’t have any of those
things.”
      The prosecutor deferred to the juvenile court.
      The court imposed a search condition, but limited it to searches for
alcohol and controlled substances.




                                       3
      2.    Applicable Law and Standard of Review
      We summarized some of the applicable law in In re Edward B. (2017)
10 Cal.App.5th 1228 (Edward B.):
      “The juvenile court is authorized to ‘impose and require any and all
reasonable conditions that it may determine fitting and proper to the end
that justice may be done and the reformation and rehabilitation of the ward
enhanced.’ (§ 730, subd. (b).) We review the juvenile court’s probation
conditions for abuse of discretion. (In re P.A. (2012) 211 Cal.App.4th 23, 33.)
[¶] Well-established principles guide our review. ‘ “The state, when it asserts
jurisdiction over a minor, stands in the shoes of the parents” [citation],
thereby occupying a “unique role . . . in caring for the minor’s well being.”
[Citation.] . . . [¶] The permissible scope of discretion in formulating terms of
juvenile probation is even greater than that allowed for adults.’ ” (Edward
B., supra, 10 Cal.App.5th at p. 1232.)
      “The juvenile court’s discretion in imposing conditions of probation is
broad but not unlimited. (In re D.G. (2010) 187 Cal.App.4th 47, 52 (D.G.).)
Our Supreme Court has stated criteria for assessing the validity of a
probation condition: Upon review, ‘[a] condition of probation will not be held
invalid unless it “(1) has no relationship to the crime of which the offender
was convicted, (2) relates to conduct which is not in itself criminal, and (3)
requires or forbids conduct which is not reasonably related to future
criminality[.]” ’ (Lent, supra, 15 Cal.3d at p. 486.) ‘Conversely, a condition of
probation which requires or forbids conduct which is not itself criminal is
valid if that conduct is reasonably related to the crime of which the defendant
was convicted or to future criminality.’ (Ibid.) Adult and juvenile probation
conditions are reviewed under the Lent criteria. (D.G., supra, 187
Cal.App.4th at p. 52.) . . . In determining reasonableness, courts look to the



                                         4
juvenile’s offenses and social history. ([Id. at p. 53.].)” (Edward B., supra, 10
Cal.App.5th at p. 1233.)
      In Ricardo P., our Supreme Court clarified that the requirement that a
probation condition be reasonably related to future criminality “contemplates
a degree of proportionality between the burden imposed by a probation
condition and the legitimate interests served by the condition.” (Ricardo P.,
supra, 7 Cal.5th at p. 1122.) A condition directed at curbing future
criminality need not be “ ‘strictly tied to the offender’s precise crime’ ”; for
example, a condition may be based on “information in a probation report that
raises concerns about future criminality unrelated to a prior offense.” (Ibid.)
      The reasonableness standard is not the only limit on the juvenile
court’s discretion. A probation condition will be invalidated as
unconstitutionally overbroad if any limitations it imposes on a person’s
constitutional right are not closely tailored to the purpose of the condition.
(In re Sheena K. (2007) 40 Cal.4th 875, 890 (Sheena K.).) When a probation
condition is challenged as facially overbroad, without reference to the
particular sentencing record developed in the trial court, an issue of law
arises that is subject to de novo review on appeal. (Id. at pp. 888-889.)
      3.     Analysis
      We begin with the Lent analysis, focusing on its third element: Cesar
argues that the search condition is not reasonably related to his future
criminality because concern that he will use alcohol or drugs is adequately
addressed by the condition requiring him to submit to alcohol and drug
testing. The search condition, Cesar argues, imposes a heavy burden on his
privacy with little justification, because the record does not suggest that he
will engage in future criminal conduct by concealing alcohol or drugs. We
disagree.



                                         5
      After he started drinking alcohol at age 16, Cesar would drink about
eight or nine beers at a time, twice a month; the most he drank at one time
was 15 beers. Cesar and his friends drank alcohol together at parties, and
one of his friends had received a DUI before the crash in this case. Although
Cesar told Highway Patrol officers on the night of his crash that he had
drunk five beers, he later told his probation officer that it was actually 12.
      Showing his unwillingness or his incapacity to come to grips with the
dangers of his actions, Cesar continued to drink and purchase alcohol after
the crash and his arrest. He told the probation department that two weeks
after the crash, he attended a party and drank alcohol.
      He rejected his parents’ efforts to impose limits on his conduct. After
the crash, Cesar’s mother learned that he was buying alcohol by tracking his
location on his cell phone; when she confronted Cesar and said she would
report him to the liquor store, he told her he would simply find another liquor
store that would sell to him. Nor could Cesar’s mother control his use of the
family cars. On at least two occasions before the January collision, Cesar had
taken his parents’ cars without permission after they had gone to sleep; his
mother said she had begun hiding keys to the cars before she went to sleep.
Several months after the January collision, Cesar again drove without a valid
license and crashed into a light pole when he fell asleep while driving.3
      On this record, we conclude the trial court did not abuse its discretion
by imposing the search condition. Cesar drove recklessly at a high rate of
speed with a passenger in the car, and with a blood alcohol level well above
what is permitted by law for persons who are old enough to drink. He


      3Parental limits seemed to have little effect on Cesar. When Cesar’s
mother took away his gaming system after the January crash, he purchased
another one.


                                        6
continued to drink even after the crash and his arrest for a DUI. He used his
parents’ car without their permission and took it covertly. He rejected his
mother’s efforts to keep him from buying alcohol. Under these circumstances,
the burdens imposed on Cesar by this search term are not unreasonable or
disproportionate in light of the legitimate interest in Cesar’s rehabilitation
and keeping him from criminal behavior in the future. It allows Cesar to be
more closely supervised, which he apparently needs. In sum, the search
condition is reasonably related to Cesar’s future criminality (Lent, supra, 15
Cal.3d at p. 486). Therefore, we need not discuss the remaining elements of
the Lent analysis.
      We turn now to Cesar’s constitutional overbreadth challenge to the
search condition, and conclude that the challenge has been forfeited by his
failure to raise it below. A constitutional challenge to a probation condition
as overbroad can be raised for the first time on appeal if it presents “ ‘ “pure
questions of law that can be resolved without reference to the particular
sentencing record developed in the trial court.” ’ ” (Sheena K., supra, 40
Cal.4th at p. 889.) Here, Cesar’s constitutional argument is essentially a
restatement of his reasonableness argument, which relies on the sentencing
record. This reliance belies Cesar’s contention that he is raising a facial
challenge to the search condition, and forecloses Cesar from making an
overbreadth challenge for the first time on appeal. (Ibid.; see also People v.
Patton (2019) 41 Cal.App.5th 934, 946 [facial challenge is claim that
“condition cannot have any valid application, without relying on any facts in
the sentencing record”].)
B.    Fees for Attending DUI Programs
      Cesar argues that the juvenile court lacked authority to order him to
pay for the DUI programs that he is required to attend as a condition of



                                        7
probation. He argues that although section 730, subdivision (b) authorizes a
juvenile court to impose “any and all reasonable conditions that it may
determine fitting and proper to the end that justice may be done and the
reformation and rehabilitation of the ward enhanced,” he cannot be required
to pay for the DUI classes in light of other provisions of the Welfare and
Institutions Code and case law holding that neither a minor nor the minor’s
family can be charged costs relating to the rehabilitation of a section 602
ward. (In re M.W. (2021) 67 Cal.App.5th 586, 590 (M.W.) [ward and family
not liable for cost of domestic violence treatment program required as a
condition of probation]; In re David C. (2020) 47 Cal.App.5th 657, 671 (David
C.) [ward and parents not liable for cost of psychological assessment required
as condition of probation].)
      Cesar’s argument raises an issue of law, which we review de novo.
(John v. Superior Court (2016) 63 Cal.4th 91, 95.)
      1.    Additional Background
      The probation department reported on an interview in which Cesar’s
mother expressed concern that Cesar had a serious drinking problem and
worry that he had chosen to drink and drive. Cesar’s mother described the
consequences she had imposed on him as a result of the incident: he was not
allowed to drive or work on getting his driver’s license, his phone was taken
away, and he had to pay for the vehicle towing fees and repairs that resulted
from the crash. She also said that Cesar would pay for any substance abuse
classes he was required to take. The probation department reported that
Cesar was working with his father providing landscaping services, about
three times a week.
      The probation department recommended that Cesar be required to
participate in adolescent DUI programs, including Alive at 25 and C.O.P.E.



                                       8
Separately, the department recommended that he pay a fine of $390 under
Vehicle Code section 23536, subdivision (a).
      Cesar’s counsel objected to the fine, expressing her belief that the
family lacked the present ability to pay it. His counsel had no objection to
the DUI programs in principle, but noted that Alive at 25 cost a little more
than $100 and that there was a fee for the C.O.P.E. program. She asked the
court to require the probation department to pay for the classes or strike the
requirement that Cesar attend the classes. Her argument relied on David C.,
supra, 47 Cal.App.5th at pages 670-671, in which our colleagues in Division
Three held that an order requiring a ward and his parents to pay for
psychological assessments required as a condition of probation was not
authorized by statute.4
      The prosecutor and the probation officer deferred to the court on the
issue of the fine. With respect to the DUI programs, the prosecutor said, “I
would ask Probation whether Alive at 25 and COPE have a sliding scale
based off of income or other eligibility requirements. It is more important to
me that the minor completes the classes than who pays for it. So . . . I will
defer to the Court on whether the Court orders the minor to pay for it or
Probation.” The probation officer was unaware as to whether there were
sliding scales for Alive at 25 and C.O.P.E.; expressed the view that Minor
should complete the classes, given the seriousness of the offense; and stated
that the probation department could, but preferred not to, pay for the classes.
      The court waived the fine, ordered the DUI programs, and declined to
order the probation department to pay for the programs based on its finding
that Cesar had the ability to pay for them. The court explained that Alive at


      4Cesar’s counsel made no objection to a third, free DUI program that
had been recommended.


                                       9
25 and C.O.P.E. “are very valid—valuable and essential programs.” The
court commended Cesar’s mother for taking actions to ensure that Cesar
understood the seriousness of what had happened and the dangers of driving
under the influence and drinking generally at his age. The court noted that
Cesar’s mother was requiring him to pay expenses arising from his conduct
and that Cesar was working for his father. The court then ordered Cesar to
attend the Alive at 25 and C.O.P.E. programs and concluded that Cesar, and
not the probation department, would be ordered to pay the fees for the
programs. The court explained: “I do think that Cesar does have the ability
to pay those fees based on the work he’s doing for his father and his mother’s
decisions already that he is responsible for the financial expenses. And that’s
one of the reasons I am waiving the fine so that he can pay for the fees.”
      2.    Analysis
      It is well established that in interpreting a statute, we seek to
“ ‘ascertain the Legislature’s intent [and] effectuate the law’s purpose.’ ” (In
re Greg F. (2012) 55 Cal.4th 393, 406.) We consider “ ‘ “the particular clause
or section in the context of the statutory framework as a whole.” ’ ” (Ibid.)
And we also “consider the statute in light of precedent construing it.” (Ixchel
Pharma, LLC v. Biogen, Inc. (2020) 9 Cal.5th 1130, 1150.)
      We have already observed that the jurisdiction of the juvenile court in
setting probation conditions is not unlimited, despite the broad language of
section 730, subdivision (b). (D.G., supra, 187 Cal.App.4th at p. 52.)
Although Cesar cites no statutory provision that specifically prohibits the
juvenile court from imposing the costs of DUI programs on a section 602
ward, the Attorney General does not identify any provision that would permit
it. The Welfare and Institutions Code provides explicit authority for certain
financial liability that may be imposed upon a ward, but does not include



                                       10
costs of DUI programs. (See § 730, subds. (a)(1)(A) [ward may be ordered to
make restitution or pay a fine], (b) [ward may be ordered to “go to work and
earn money for the support of the ward’s dependents or to effect reparation
and . . . keep an account of . . . earnings . . . and apply these earnings as
directed by the court”], (d) [ward may be ordered to pay for sex offender
treatment programs]; see also §§ 730.5 [ward may be ordered to pay a fine up
to amount that could be imposed on an adult for the same offense] & 730.6
[ward may be ordered to make restitution and pay restitution fine].)
      The Welfare and Institutions Code also limits the costs that can be
imposed on a minor’s parents “or other person liable for the support of a
minor.” (§ 903, subd. (a).) Parents may be liable for the “reasonable costs of
support” of a minor who is detained (ibid.), but they are not liable for “any
costs of treatment or supervision for the protection of society and the minor
and the rehabilitation of the minor.” (Id., subd. (b).) At one time, section
903.2 authorized the juvenile court to require a ward’s parent to cover the
costs of “ ‘probation supervision,’ ” but the section had been amended effective
January 1, 2018. (David C., supra, 47 Cal.App.5th at p. 670.) The
amendments “largely eliminated statutory authority for charging wards and
their families” the costs of probation. (M.W., supra, 67 Cal.App.5th at p. 589.)
      Based on these limitations, courts have invalidated requirements that
probationers or their families pay for the costs of treatment required as a
condition of probation. (M.W., supra, 67 Cal.App.5th at p. 590; David C.,
supra, 47 Cal.App.5th at p. 671.) M.W., a case decided after the juvenile
court issued the order in this appeal, also arose from the juvenile court
declining to order the probation department to pay for a treatment program
that was a condition of a minor’s probation. (M.W., supra, 67 Cal.App.5th at
p. 588.)



                                        11
      The Attorney General attempts to distinguish David C. on the basis
that the disposition order in David C. stated that the minor and his parents
were financially liable for the cost of required psychological assessment
(David C., supra, 47 Cal.App.5th at p. 670), while the written disposition
order in this case is silent as to liability for the programs, despite what the
juvenile court announced at the disposition hearing. We do not find this
persuasive. The effect of the juvenile court’s orders, as pronounced at the
disposition hearing, is that Cesar must attend the DUI programs, and must
pay for them. (See People v. Pirali (2013) 217 Cal.App.4th 1341, 1346 [where
oral pronouncement of probation conditions differs from clerk’s transcript
“the part of the record that will prevail is the one that should be given
greater credence in the circumstances of the case”].) Notably, the Attorney
General makes no attempt to distinguish M.W., the facts of which are similar
to the facts here.
      Nothing prevents Cesar’s parents from requiring him to reimburse
them for the costs they incurred as a result of his conduct, as they have done
here. The juvenile court can support the parents’ efforts to enhance Cesar’s
rehabilitation. But because the court cannot order Cesar to pay for his
attendance at the DUI-related programs, the court erred in declining to order
the probation department to pay the fees for the DUI programs Cesar was
required to attend.
                                DISPOSITION
      The matter is remanded, and the juvenile court is directed to enter an
order clarifying that Cesar is not liable for paying the program costs of Alive
at 25 and C.O.P.E., and that any costs he incurs or has incurred for the
program costs are to be reimbursed by the appropriate agency. The
challenged orders are otherwise affirmed.



                                       12
                                   _________________________
                                   Miller, J.


WE CONCUR:


_________________________
Richman, Acting P.J.


_________________________
Stewart, J.




A161171, People v. Cesar G.




                              13
Trial Court: Superior Court of Contra Costa County


Trial Judge: Hon. John W. Kennedy

Kevin J. Lindsley, under appointment by the Court of Appeal, for Defendant
and Appellant


Rob Bonta, Attorney General; Lance E. Winters, Chief Assistant Attorney
General; Julie L. Garland, Assistant Attorney General; A. Natasha Cortina
and Robin Urbansky, Deputy Attorneys General, for Plaintiff and
Respondent




A161171, People v. Cesar G.




                                    14